Motion Granted, Appeal Dismissed, and Memorandum Opinion filed July 13,
2021.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-21-00163-CV


   IN THE MATTER OF THE MARRIAGE OF BASIM MOUSILLI AND
                      NOURA SWEED

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-49635


                          MEMORANDUM OPINION

      This is an interlocutory appeal from orders signed February 5, 2021 and
February 25, 2021 sanctioning Appellants Lema Bazari and Basim Mousilli. On
June 16, 2021, Lema Bazari filed an unopposed motion to dismiss the appeal on
behalf of both parties. See Tex. R. App. P. 42.1(a)(1). The motion is granted, and the
appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Bourliot, Poissant, and Wilson.